Citation Nr: 1625377	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to June 23, 2010 and in excess of 40 percent thereafter for a low back disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  The matter was subsequently transferred to the RO in New York, New York.
 
The issue of entitlement to an increased disability rating for a back disability was previously before the Board, and, in March 2010 and June 2014, the matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability rating for a back disability.  This matter was previously before the Board, and, in June 2014, the Board remanded this matter for further development.  Specifically, the AOJ was instructed to obtain treatment records from the Albany VA Medical Center, the Stratton VA Medical Center, the Malone Community Based Outpatient Clinic, and any associated facilities.  A review of the record indicates that the treatment records from the Albany VA Medical Center and the Malone Community Based Outpatient Clinic have been associated with the record.  Nevertheless, treatment records from the Stratton VA Medical Center have not been associated with the claims file since the June 2014 Board remand, and the record does not contain a finding that such treatment records do not exist or are unavailable.  Accordingly, the Board finds that this matter must be remanded in order to insure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board notes that the record contains a January 2016 deferred rating decision indicating that this matter is not ready for disposition, and the Veteran should be provided an additional VA examination in order to determine the severity of his back disability.  Therefore, the Board finds that the Veteran should be provided an additional VA examination, because this matter is being remanded anyway.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are any outstanding treatment records from the Stratton VA Medical Center.  If there are any outstanding treatment records associate, then with the claims file.  If there are no outstanding treatment records from the Stratton VA Medical Center, then this determination should be memorialized in the record.

2.  Then arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his back disorder.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




